IN THE COURT OF CRIMINAL APPEALS
                   OF TEXAS
                   NOS. WR-61,939-01 and WR-61,939-02



                       IN RE DAVID DOW, Movant



ON MOTION FOR LEAVE TO FILE AND EMERGENCY MOTION TO STAY
ENFORCEMENT OF CONTEMPT ORDER ISSUED IN HABEAS APPLICANT
        PAREDES’S CASE FROM CAUSE NO. 2000-CR-6067B
            IN THE 399 TH JUDICIAL DISTRICT COURT
                         BEXAR COUNTY



                             NO. WR-62,099-03



                IN RE ROBERT LYNN PRUETT, Petitioner



ON COUNSEL’S MOTION FOR LEAVE TO APPEAR AND FILE A MOTION
 FOR LEAVE TO FILE A PETITION FOR WRIT OF PROHIBITION AND A
PETITION FOR WRIT OF PROHIBITION IN PETITIONER PRUETT’S CASE
                FROM CAUSE NO. B-01-M015-0-PR-B
             IN THE 156 TH JUDICIAL DISTRICT COURT
                            BEE COUNTY

   Per curiam. A LCALA, J., filed a concurring and dissenting statement.
                                                          Dow Motions/Paredes & Pruett - 2

M EYERS, J., dissents to granting Dow leave to appear in the Pruett case. N EWELL,
J., dissents to the denial of the emergency motion to stay enforcement.

                                         ORDER

       We have before this Court a “Motion for Leave to File and Emergency Motion to

Stay Enforcement” and a “Motion for Leave to File Petition for Writ of Prohibition.” We

will deny the motion to stay enforcement, but we will grant Dow leave to appear in the

Pruett case. Further, we will file the Petition for Writ of Prohibition attached to the latter

motion that Dow presents on Pruett’s behalf. And, we will allow Dow additional time to

file a motion for leave to file as required by Texas Rule of Appellate Procedure 72.1.

       Miguel Angel Paredes was set for execution on Tuesday, October 28, 2014. On

October 21, 2014, movant and Paredes’s counsel, David Dow, filed four pleadings: a

subsequent application, a motion to stay Paredes’s execution that was associated with that

subsequent application, a suggestion that we sua sponte reconsider our denial of relief in

applicant’s initial writ, and a second motion to stay his execution associated with that

pleading. See Ex parte Paredes, No. WR-61,939-01 (Tex. Crim. App. Aug. 31, 2005)(not

designated for publication) and No. WR-61,939-02 (Tex. Crim. App. Oct. 23, 2014)(not

designated for publication). The Court considered the pleadings and ruled on each.

However, because the pleadings were filed within the seven day period preceding the

scheduled execution, those pleadings were untimely filed under this Court’s

Miscellaneous Rule 11-003 and subjected counsel to sanctions by this Court.

       Before taking any action pursuant to Miscellaneous Rule 11-003, this Court
                                                        Dow Motions/Paredes & Pruett - 3

ordered Dow to appear to offer further explanation and address questions from the Court

about the matter. After hearing from Dow and considering the record in the case, we

determined that Dow had failed to show good cause for the untimely filings and found

him to be in contempt of this Court.

       After taking into account Dow’s prior violation of this Court’s predecessor rule,

and our ruling in that case admonishing Dow that another violation could result in his

suspension from practicing before this Court, we suspended Dow from practicing before

this Court for a period of one year. We also ordered Dow to provide the Court with a list

of cases on which he was counsel of record as of the day of his sanction, which cases

were either pending before this Court or were filed in the trial courts and were returnable

to this Court. Finally, we held that, before Dow could take further action in this Court

during the suspension period on the cases on which he was currently appointed, he would

be required to file a motion for leave to file or appear. See In re Dow and Newberry, Nos.

WR-61,939-01 and -02 (Tex. Crim. App. Jan. 14, 2015)(not designated for publication).

On January 30, 2015, counsel for Dow filed a motion for rehearing, a motion to substitute

the attorney of record, and a motion requesting oral argument. We denied the motion for

rehearing and the motion for oral argument, but granted the motion to substitute the

attorney of record. See In re Dow and Newberry,        S.W.3d      , Nos. WR-61,939-01

and -02 (Tex. Crim. App. Feb. 25, 2015).

       On March 25, 2015, counsel for Dow filed in this Court a document entitled a
                                                         Dow Motions/Paredes & Pruett - 4

“Motion for Leave to File and Emergency Motion to Stay Enforcement.” In this

document, counsel notes that Dow is appointed to represent Robert Pruett, a Texas death-

sentenced inmate, in federal court. Further, Pruett is scheduled for execution on April 28,

2015. Counsel argues that Dow is obligated under 18 U.S.C. § 3599 to return to this

Court to seek relief for Pruett should further state court litigation become necessary.

Counsel further argues that requiring Dow to first obtain leave of this Court before

pursuing relief imposes an additional burden on Dow and an unacceptable risk to Pruett.

Counsel also asserts that Dow’s suspension is unlawful and wholly disproportionate to the

violation. Thus, counsel asserts, this Court should stay enforcement of its order

suspending Dow from practicing before it, without leave, for one year. Counsel argues

that by the Court’s order, Dow’s suspension was intended only as a “‘sanction’ [and] not

a unilateral suspension from the practice of law.” But, counsel contends, it has interfered

with Dow’s duties under federal law and could potentially result in irreparable harm to his

clients.

       By this Court’s order, Dow was suspended from practicing before this Court for a

period of one year, without first obtaining leave to file or appear. We did not suspend

Dow’s license or otherwise prohibit him from practicing before any other court, state or

federal. Just as the federal courts require attorneys to be admitted to practice or obtain

membership before being allowed to litigate before a particular court, Dow must now

obtain leave to file or appear in this Court for a period of time on any case because of his
                                                          Dow Motions/Paredes & Pruett - 5

failure to comply with the rules of this Court. Accordingly, we deny the motion to stay

the enforcement of our sanction.

       Robert Lynn Pruett is scheduled for execution on April 28, 2015. On March 26,

2015, counsel for Dow filed in this Court a “Motion for Leave to File Petition for Writ of

Prohibition.” The actual petition for a writ of prohibition is attached to the pleading as

Exhibit 1. Dow has been representing Pruett in federal court for an extended period of

time. In response to the requirement that he provide this Court with a list of his pending

cases, Dow filed a list of five cases for which he is the counsel of record in state court,

including Pruett’s case. Accordingly, we will grant the motion for leave to file and allow

Dow to appear before this Court with regard to the petition for writ of prohibition

submitted on Pruett’s behalf. Because what appears to be the complete Petition for Writ

of Prohibition is attached to the motion currently filed, we will also file that pleading

under the same cause number WR-62,099-03. However, the motion for leave to file

currently before us shall not be construed to be a motion for leave to file as is required

under Texas Rule of Appellate Procedure 72.1. Therefore, we also grant Dow until 5:00

p.m. on April 8, 2015, to file a Rule 72.1 motion for leave to file and any amended

Petition for Writ of Prohibition he may need to file on Pruett’s behalf. After that time

runs, the Court will consider the petition before it.

       IT IS SO ORDERED THIS THE 1 ST DAY OF APRIL, 2015.

Do Not Publish